        Case
         Case2:19-cv-01366-MPK
              2:19-cv-01366-MPK Document
                                 Document53-2
                                          55 Filed
                                              Filed08/25/20
                                                    08/24/20 Page
                                                              Page11ofof11




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ALEXANDER RHODES,                                :   CIVIL DIVISION
                                                  :
                 Plaintiff,                       :
                                                  :   Civil Action No.: 2:19-cv-01366
         v.                                       :
                                                  :
 NICOLE PRAUSE and LIBEROS LLC,                   :
                                                  :
                 Defendants.                      :
                                                  :




                                       ORDER OF COURT

       AND NOW, this _____ day of August, 2020, in light of the Suggestions of Bankruptcy

filed in this case on behalf of Dr. Prause on August 19, 2020 (ECF No. 50), and on behalf of

Liberos on August 24, 2020 (ECF No. 52), and given the claims being made by Plaintiff, Alexander

Rhodes, in his Amended Complaint (ECF No. 20), as a matter of law this case is STAYED

pursuant to 11 U.S.C. § 362, pending further review and direction from the United States

Bankruptcy Court for the Central District of California and the Trustee for the bankruptcy estates

of Defendants, Nicole Prause, Ph.D. and Liberos LLC.

       Accordingly, all proceedings as to all parties in the above-captioned action are STAYED

indefinitely until further Order of this Court.




                                                      ____________________________________
                                                      MAUREEN P. KELLY
                                                      United States Magistrate Judge
